Matter of Waid v City of Jamestown (2022 NY Slip Op 01714)





Matter of Waid v City of Jamestown


2022 NY Slip Op 01714


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1208/20 CA 19-02166

[*1]IN THE MATTER OF RYAN WAID, PETITIONER-APPELLANT,
vCITY OF JAMESTOWN, CITY OF JAMESTOWN FIRE DEPARTMENT AND SAMUEL SALEMME, RESPONDENTS-RESPONDENTS. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (DIANE M. PERRI ROBERTS OF COUNSEL), FOR PETITIONER-APPELLANT. 
MACHELOR LAW FIRM, BUFFALO (KRISTEN M. MACHELOR OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.

	Appeal from a judgment (denominated order) of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered November 8, 2019 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 1, 2022,
It is hereby ORDERED that said appeal is dismissed without costs upon stipulation.
All concur except Carni, J., who is not participating.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court